ORDER
DAVID P. HURWITZ of FORT LEE, having been ordered to show cause on October 12,1993, why he should not be temporarily suspended from the practice of law pending the conclusion of ethics proceedings against him, and prior to the return date of the Order to Show Cause respondent having consented to the entry of an order of temporary suspension, and good cause appearing;
It is ORDERED that DAVID P. HURWITZ is suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that DAVID P. HURWITZ be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DAVID P. HURWITZ comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.